Per Curiam.
{¶ 1} This is an appeal from a judgment denying a motion for relief from a judgment dismissing a petition for a writ of mandamus filed by appellant, Daniel P. McKinney, an inmate at Lebanon Correctional Institution. We affirm the judgment of the court of appeals because McKinney could have raised his claim that the court of appeals erred in dismissing his mandamus petition by filing a timely appeal from that judgment. Eubank v. Anderson, 119 Ohio St.3d 349, 2008-Ohio-4477, 894 N.E.2d 48, ¶ 5. “A Civ.R. 60(B) motion for relief from judgment cannot be used as a substitute for a timely appeal * * Key v. Mitchell (1998), 81 Ohio St.3d 89, 90-91, 689 N.E.2d 548.
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lan-zinger, and Cupp, JJ., concur.